Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.

 
Allowable Subject Matter
Claims 21-83 are allowed.
The following is a statement of reasons for allowance:
	Regarding claims 21, 30, 38, 45, 51, 56, 60, 63, 65, 66, 72, 77 and 81, the cited prior art of record Rumi et al. US 2006/0224254 Al, either singularly or in combination, fail to anticipate or render obvious a system for data collection related to a chemical production process, the system comprising: herein the process state comprises at least one process state value selected from the process state values consisting of: a process stage, a process rate, a process order, an anticipated completion time of the chemical production process, an anticipated life of a component, a process event, a confidence level regarding process quality, a detection/transmission capability of a network communicating at least a portion of the detection values, an achievement of a process goal, an output production rate, an operational efficiency, an operational failure rate, a power efficiency, a power resource status, an identified 
	wherein the action comprises adjusting the detection package, wherein adjusting the detection package comprises adjusting at least one parameter selected from the parameters consisting of: a sensor range; a sensor scaling value; a sensor sampling frequency; a data storage sampling frequency: and a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and wherein the plurality of available sensors have at least one distinct sensing parameter selected from the sensing parameters consisting of: input ranges, sensitivity values, locations, reliability values, duty cycle values, resolution values, and maintenance requirements,
	wherein adjusting the equipment package comprises changing at least one equipment value selected from the equipment values consisting of: an equipment type, operating parameters for a piece of equipment, an amelioration action for an equipment issue, and a recommendation regarding future equipment,
	a data analysis circuit structured to analyze a subset of the plurality of detection values to determine at least one of: a sensor state; a process state; and a component state, wherein the data analysis circuit comprises a pattern recognition circuit structured to analyze the subset of the plurality of detection values using at least one of a neural net or an expert system; and an analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, and the component state, wherein the data analysis circuit is further configured to determine an alarm value in response to at least one of the subset 
	wherein the action comprises rebalancing process loads between components, and wherein the analysis response circuit is further structured to perform the rebalancing to achieve at least one of: extend a life of one of the plurality of components, improve a probability of success of the chemical production process, and facilitate maintenance on one of the plurality of components,
analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, and the component state, wherein the data analysis circuit is further structured to remove known noise from at least one of the subset of the plurality of detection values to facilitate analysis of the at least one of the subset of the plurality of detection values,
	a type or identity of a distant device, the distant device comprising a device that is one of operationally or environmentally coupled to the chemical production process but is not one of the plurality of components, and wherein the classification circuit comprises at least one of a neural net or an expert system,
	an analysis response circuit structured to perform an action in response to the at least one of the sensor state, the process state, and the component state, wherein: the data analysis circuit further comprises an optimization circuit structured to provide recommendations regarding at least one of: a detection package, an equipment package, and a set of process parameters, and wherein the optimization circuit comprises at least one of a neural net or an expert system,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864